i          i        i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00140-CV

                                      WEEKS MARINE, INC.,
                                           Appellant

                                                   v.

                                         Laura GONZALES,
                                              Appellee

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-03-424
                          Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 17, 2008

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, stating that they have fully

compromised and settled all issues in dispute. The motion is granted, and this appeal is dismissed.

See TEX . R. APP . P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.). Costs of appeal are taxed against the parties who incurred them.

See TEX . R. APP . P. 42.1(d).

                                                        PER CURIAM